Exhibit 10.2

 

[Harvest Partners letterhead]

 

June 14, 2004

 

Global Power Equipment Group Inc.

6120 South Yale, Suite 1480

Tulsa, OK 74135

 

Ladies and Gentlemen:

 

Reference is made to that certain Registration Statement on Form S-3
(Registration No. 333-115507) (the “Registration Statement”) of Global Power
Equipment Group Inc. (the “Company”). Capitalized terms not otherwise defined
herein shall have the meanings provided in the Registration Statement.

 

The Company will use its reasonable efforts to effect the registration of shares
(the “Harvest Shares”) of common stock, par value $0.01 per share, of the
Company held by Harvest Partners III, L. P. and Harvest Partners III, GbR
(collectively, “Harvest”) as set forth in the Registration Statement, and to
cooperate with Harvest in the sale of such Harvest Shares in accordance with the
intended method of disposition thereof as quickly as possible, and the Company
will as expeditiously as possible:

 

(a) use its reasonable efforts to cause the Registration Statement to become
effective; provided, however, that, to the extent practicable, the Company will
furnish to Harvest and its counsel, copies of all such documents proposed to be
filed and Harvest shall have the opportunity to comment on (i) any information
pertaining solely to Harvest and its plan of distribution that is contained
therein and the Company shall make the corrections reasonably requested by
Harvest with respect to such information prior to filing the Registration
Statement or any amendment thereof and (ii) any other part of the Registration
Statement and the Company shall consider such comments in good faith prior to
any such filing;

 

(b) prepare and file with the United States Securities and Exchange Commission
(the “SEC”) such amendments and post-effective amendments to the Registration
Statement and any prospectus or prospectus supplement used in connection
therewith as may be necessary to keep the Registration Statement effective and
to comply with the provisions of the United States Securities Act of 1933, as
amended (the “Securities Act”), with respect to the disposition of the Harvest
Shares until such time as all Harvest Shares have been disposed of in accordance
with the intended methods of disposition by Harvest set forth in the
Registration Statement and cause the prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act;

 

(c) furnish, upon request, to Harvest and the underwriter or underwriters, if
any, designated from time to time by Harvest, without charge, at least one
signed copy of the Registration Statement and any post-effective amendment
thereto, and such number of conformed copies thereof and such number of copies
of the prospectus used in connection therewith (including each preliminary
prospectus and each prospectus filed under Rule 424



--------------------------------------------------------------------------------

under the Securities Act), any amendments or supplements thereto and any
documents incorporated by reference therein, as Harvest or such underwriter may
reasonably request in order to facilitate the disposition of the Harvest Shares
being sold by Harvest (it being understood that the Company consents to the use
of the prospectus and any amendment or supplement thereto by Harvest and the
underwriter or underwriters, if any, in connection with the sale of the Harvest
Shares covered by the prospectus or any amendment or supplement thereto);

 

(d) notify Harvest and the underwriter or underwriters, if any, designated from
time to time by Harvest;

 

(i) of any stop order or other order suspending the effectiveness of the
Registration Statement, issued or threatened by the SEC in connection therewith,
and take all reasonable actions required to prevent the entry of such stop order
or to remove it or obtain withdrawal of it at the earliest possible moment if
entered;

 

(ii) when the Registration Statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to the Registration Statement or any post-effective amendment thereto,
when the same has become effective;

 

(iii) of any written request by the SEC for amendments or supplements to the
Registration Statement or any prospectus used in connection therewith; and

 

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Harvest Shares for sale under the
applicable securities or blue sky laws of any jurisdiction;

 

(e) if requested by the managing underwriter or underwriters, if any, designated
from time to time by Harvest, or Harvest, promptly incorporate in a prospectus
supplement or post-effective amendment such information relating to such
underwriting or otherwise as the managing underwriter or underwriters or Harvest
reasonably requests to be included therein; and make all required filings of
such prospectus supplement or post-effective amendment as soon as practicable
after being notified of the matters incorporated in such prospectus supplement
or post-effective amendment;

 

(f) on or prior to the date on which the Registration Statement is declared
effective, use its reasonable efforts to register or qualify, and cooperate with
Harvest, the underwriter or underwriters, if any, and their counsel, in
connection with the registration or qualification of the Harvest Shares for
offer and sale under the securities or “blue sky” laws of each state and other
jurisdiction of the United States as Harvest or any underwriter reasonably
requests in writing; use its reasonable efforts to keep each such registration
or qualification effective, including through new filings, or amendments or
renewals, during the period the Registration Statement is required to be kept
effective; and do any and all other acts or things necessary or advisable to
enable the disposition of the Harvest Shares in all such jurisdictions
reasonably requested covered by the Registration Statement; provided, however,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or to take any action which
would subject it to general service of process in any such jurisdiction where it
is not then so subject;

 

-2-



--------------------------------------------------------------------------------

(g) in connection with any sale of any Harvest Shares pursuant to the
Registration Statement, cooperate with Harvest and the managing underwriter or
underwriters, if any, designated from time to time by Harvest, to facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legends) representing securities to be sold under the Registration Statement,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter or underwriters, if any, or Harvest may
request;

 

(h) use its reasonable efforts to cause the Harvest Shares to be registered with
or approved by such other governmental agencies or authorities within the United
States and having jurisdiction over the Company or any of its subsidiaries as
may be necessary to enable Harvest or the underwriter or underwriters, if any,
to consummate the disposition of the Harvest Shares;

 

(i) use its reasonable efforts to obtain:

 

(A) at the time of entering into any underwriting agreement relating to an
underwritten sale of any Harvest Shares pursuant to the Registration Statement,
a “comfort letter” from the Company’s independent certified public accountants
covering such matters of the type customarily covered by “cold comfort letters”
as Harvest and the underwriters reasonably request; and

 

(B) at the time of any underwritten sale of any Harvest Shares pursuant to the
Registration Statement, a “bring-down comfort letter,” dated as of the date of
such sale, from the Company’s independent certified public accountants covering
such matters of the type customarily covered by comfort letters as Harvest and
the underwriters reasonably request;

 

(j) use its reasonable efforts to obtain, at the time of any sale pursuant to
the Registration Statement, an opinion or opinions addressed to the underwriter
or underwriters, if any, in customary form and scope from counsel for the
Company (including a 10b-5 statement);

 

(k) notify Harvest, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and promptly prepare and file with the SEC and furnish
to such seller or holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers or prospective purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they are made;

 

(l) otherwise comply with all applicable rules and regulations of the SEC, and
make generally available to its security holders (as contemplated by Section
11(a) under the Securities Act) an earnings statement satisfying the provisions
of Rule 158 under the Securities Act no later than ninety (90) days after the
end of the twelve (12) month period beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement, which statement shall cover said twelve (12) month
period;

 

-3-



--------------------------------------------------------------------------------

(m) provide and cause to be maintained a transfer agent and registrar for all
Harvest Shares covered by the Registration Statement from and after a date not
later than the effective date of the Registration Statement;

 

(n) use its reasonable efforts to cause all Harvest Shares to be listed subject
to notice of issuance, prior to the date of first sale of such Harvest pursuant
to the Registration Statement, on each securities exchange on which the common
stock of the Company is then listed, and admitted to trading on NASDAQ, if the
common Stock of the Company or any other securities of the Company are then
admitted to trading on NASDAQ; and

 

(o) enter into such agreements (including underwriting agreements in customary
form) and take such other actions as Harvest shall reasonably request in order
to expedite or facilitate the disposition of the Harvest Shares.

 

The Company may require Harvest to furnish the Company with such information in
respect of Harvest that will be included in the Registration Statement as the
Company may reasonably request in writing and as is required by applicable law.

 

In connection with any sale of Harvest Shares pursuant to the Registration
Statement, the Company shall give Harvest, their underwriters, if any, and their
respective counsel and accountants access to its books and records and an
opportunity to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the opinion of Harvest or such underwriters’ to conduct a
reasonable investigation within the meaning of Section 11(b)(3) of the
Securities Act.

 

The Company will pay all Registration Expenses in connection with the
registration of the Harvest Shares pursuant to the Registration Statement.

 

In the event that, in the reasonable judgment of the Company (after consultation
with outside counsel), it is advisable to suspend the use by Harvest of the
Registration Statement because the Company is conducting negotiations for a
material business combination or due to pending material developments or events
that have not yet been publicly disclosed and as to which the Company believes
public disclosure will be prejudicial to the Company, the Company shall deliver
to Harvest notice in writing to the effect of the foregoing, and the Company may
suspend the use of the Registration Statement for the period specified in such
notice which shall not exceed 30 consecutive days (a “Suspension Period”) in any
90-day period. Notwithstanding the foregoing, the aggregate duration of any
Suspension Period shall not exceed 90 days in any 365-day period. Upon receipt
of such notification, Harvest will immediately suspend all offers and sales of
any Harvest Shares pursuant to the Registration Statement until the earlier of
(i) the expiration of such Suspension Period or (ii) such time as the Company
notifies Harvest in writing that such suspension has ended. The Company will use
its reasonable efforts to ensure that the Registration Statement may be used
after the expiration of the Suspension Period.

 

The Company shall indemnify, to the fullest extent permitted by law, Harvest,
its officers, directors, partners, employees and agents, if any, and each
Person, if any, who controls Harvest within the meaning of Section 15 of the
Securities Act, against all losses, claims, damages,

 

-4-



--------------------------------------------------------------------------------

liabilities (or proceedings in respect thereof) and expenses (under the
Securities Act or common law or otherwise), joint or several, resulting from any
violation by the Company of the provisions of the Securities Act or any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any prospectus or prospectus supplement used in
connection therewith (and as amended or supplemented if amended or supplemented)
or any preliminary prospectus or preliminary prospectus supplement or caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, in light of the circumstances under which they were made) not
misleading, except to the extent that such losses, claims, damages, liabilities
(or proceedings in respect thereof) or expenses are caused by any untrue
statement or alleged untrue statement contained in or by any omission or alleged
omission from information concerning any holder furnished in writing to the
Company by Harvest expressly for use therein. If any offering of any Harvest
Shares pursuant to the Registration Statement is made through underwriters, no
action or failure to act on the part of such underwriters (whether or not such
underwriter is an Affiliate of Harvest) shall affect the obligations of the
Company to indemnify Harvest or any other Person pursuant to the preceding
sentence. If any offering of any of the Harvest Shares pursuant to the
Registration Statement is made through underwriters, the Company agrees to enter
into an underwriting agreement in customary form with such underwriters and the
Company agrees to indemnify such underwriters, their officers, directors,
employees and agents, if any, and each Person, if any, who controls such
underwriters within the meaning of Section 15 of the Securities Act to the same
extent as herein before provided with respect to the indemnification of Harvest;
provided that the Company shall not be required to indemnify any such
underwriter, or any officer, director or employee of such underwriter or any
Person who controls such underwriter within the meaning of Section 15 of the
Securities Act, to the extent that the loss, claim, damage, liability (or
proceedings in respect thereof) or expense for which indemnification is claimed
results from such underwriter’s failure to send or give a copy of an amended or
supplemented final prospectus to the Person asserting an untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of the relevant Harvest Shares to such Person
if such statement or omission was corrected in such amended or supplemented
final prospectus prior to such written confirmation and the underwriter was
provided with such amended or supplemented final prospectus a reasonable time
prior to such written confirmation.

 

Harvest shall indemnify, to the fullest extent permitted by law, the Company,
each underwriter and their respective officers, directors, employees and agents,
if any, and each Person, if any, who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages, liabilities (or proceedings in respect thereof) and expenses
resulting from any untrue statement or alleged untrue statement of a material
fact, or any omission or alleged omission of a material fact required to be
stated in the Registration Statement or prospectus or preliminary prospectus or
prospectus supplement or preliminary prospectus supplement contained therein or
any amendment thereof or supplement thereto or necessary to make the statements
therein (in the case of any prospectus, in light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement is contained in or such omission is from information so concerning
Harvest furnished in writing by Harvest expressly for use therein; provided that
Harvest’s obligations hereunder shall be limited to an amount equal to the net
proceeds to Harvest of the Harvest Shares sold pursuant to the Registration
Statement.

 

Any Person entitled to indemnification under this letter agreement shall (i)
give prompt notice to the indemnifying party of any claim with respect to which
it seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such

 

-5-



--------------------------------------------------------------------------------

indemnified and indemnifying parties may exist in respect of such claim, permit
such indemnifying party to assume the defense of such claim, with counsel
reasonably satisfactory to the indemnified party; and if such defense is so
assumed, such indemnifying party shall not enter into any settlement without the
consent of the indemnified party if such settlement attributes liability to the
indemnified party and such indemnifying party shall not be subject to any
liability for any settlement made without its consent (which shall not be
unreasonably withheld); and any underwriting agreement entered into with respect
to the Registration Statement shall so provide. In the event an indemnifying
party shall not be entitled, or elects not, to assume the defense of a claim,
such indemnifying party shall not be obligated to pay the fees and expenses of
more than one counsel or firm of counsel for all parties indemnified by such
indemnifying party in respect of such claim, unless in the reasonable judgment
of any such indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties in respect to such
claim.

 

If for any reason the foregoing indemnity is unavailable, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of such indemnifying
party on the one hand and the indemnified party on the other. Notwithstanding
the foregoing, Harvest shall not be required to contribute any amount in excess
of the amount Harvest would have been required to pay to an indemnified party if
the indemnity under this letter agreement was available. No Person guilty of
fraudulent misrepresentation (within the meaning of section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

An indemnifying party shall make payments of all amounts required to be made
pursuant to the foregoing provisions of this letter agreement to or for the
account of the indemnified party from time to time promptly upon receipt of
bills or invoices relating thereto or when otherwise due or payable.

 

The indemnity and contribution agreements contained in this letter agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of harvest, its officers, directors, agents or any Person, if any, who
controls harvest as aforesaid, and shall survive the transfer of Harvest Shares
by Harvest and the termination of this letter agreement for any reason.

 

This letter agreement shall be effective upon execution of all parties hereto.

 

Except, as otherwise provided in this letter agreement, every covenant, term and
provision of this letter agreement shall be binding upon and inure to the
benefit of Harvest and their respective heirs, legatees, legal representatives
and successors. The rights of Harvest under this letter agreement may not be
assigned or otherwise conveyed by Harvest except (i) in connection with a
transfer of any Harvest Shares to any Affiliate or any employee or any of his or
her Affiliates and (ii) as otherwise specifically provided for in this letter
agreement; provided, that any Affiliate transferee pursuant to clause (i) shall
forfeit such rights after ceasing to be an Affiliate of Harvest and provided
further that as a condition to any Person acquiring the rights of Harvest
pursuant to this paragraph, such Person shall agree in writing to be bound by
all the provisions of this letter agreement and shall execute and deliver to the
Company a counterpart to this letter agreement.

 

The parties hereto recognize that irreparable damage will result if this letter
agreement shall not be specifically enforced. If any dispute arises hereunder,
the parties hereto agree that an injunction may be issued to compel specific
performance of any term of this letter agreement

 

-6-



--------------------------------------------------------------------------------

pending determination of such controversy and that no bond or other security may
be required in connection therewith. Such remedies shall, however, not be
exclusive and shall be in addition to any other remedy which the parties may
have.

 

Any and all notices, demands, consents, approvals, requests or other
communications which the Company or Harvest may desire or be required to give
hereunder (collectively, “Notices”) shall be by personal delivery, facsimile, by
overnight courier or by prepaid certified mail to the Company at 6120 South
Yale, Suite 1480, Tulsa, OK 74135, Attention: Candice Cheeseman; facsimile (918)
274-2367 and to Harvest, c/o Harvest Partners, Inc. 280 Park Avenue, 33rd Floor,
New York, N.Y. 10017, Attention: Stephen Eisenstein; facsimile (212) 812-0100,
or such other address as the Company or Harvest may from time to time designate
to others. Any party may designate another address or change its address for
Notices hereunder by a Notice given pursuant to this paragraph. A Notice sent in
compliance with the provisions of this paragraph shall be deemed delivered when
actually received by the party to whom sent. Rejection or other refusal to
accept or the inability to deliver because of a changed address or addressee of
which no Notice was given as provided in this paragraph shall be deemed to be
receipt of the Notice sent.

 

This letter agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof, and fully supersedes any and all
prior agreements or understandings between the parties hereto pertaining to the
subject matter hereof. This letter agreement may be amended or waived, each
party hereto may take any action herein prohibited or omit to take action herein
required to be performed by it and any breach of or compliance with any
covenant, agreement, warranty or representation may be waived, only by the
written consent or written waiver of all parties hereto.

 

This letter agreement may be executed in several counterparts and all such
executed counterparts shall constitute a single agreement, binding on all of the
parties hereto, their successors and their assigns, notwithstanding that all of
the parties hereto are not signatories to the original or to the same
counterpart. Each counterpart signature page so executed may be attached to a
master counterpart of this letter agreement to be kept by the Company at the
principal office of the Company and such master counterpart as well as any and
all other counterparts executed by any of the parties hereto shall constitute a
single agreement.

 

In case any one or more of the provisions contained in this letter agreement
shall be invalid or unenforceable in any jurisdiction, the validity and
enforceability of all remaining provisions contained herein shall not in any way
be affected or impaired thereby, and the invalid or unenforceable provisions
shall be interpreted and applied so as to produce as near as may be the economic
result intended by the parties thereto.

 

Nothing expressed by or mentioned in this letter agreement is intended or shall
be construed to give any Person (other than the parties hereto and their
respective successors) any legal or equitable right, remedy or claim under or in
respect of this letter agreement or any provision herein contained, this letter
agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of the parties hereto and their
respective successors, and for the benefit of no other Person except as
otherwise specifically provided for in this letter agreement.

 

-7-



--------------------------------------------------------------------------------

For purposes of this letter agreement, the following terms shall have the
following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, a limited liability
partnership, any unincorporated organization and a government or other
department or agency thereof.

 

“Registration Expenses” shall mean, with respect to the Company, all expenses
incident to the Company’s performance of or compliance with the Company’s
obligations under this letter agreement including, without limitation, all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Harvest Shares), expenses of
printing certificates for the Harvest Shares in a form eligible for deposit with
the Depository Trust Company, messenger and delivery expenses, internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), and fees and disbursements of
counsel for the Company and its independent certified public accountants
(including the expenses of any management review, cold comfort letters or any
special audits required by or incident to such performance and compliance),
securities acts liability insurance (if the Company elects to obtain such
insurance), the reasonable fees and expenses of any special experts retained by
the Company in connection with such registration, fees and expenses of other
Persons retained by the Company, the reasonable fees and expenses of one (1)
counsel (the “Harvest’s Counsel”) for Harvest; but not including any
underwriting fees, discounts or commissions attributable to the sale of
securities incurred in connection with the sale of the Harvest Shares.

 

-8-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing,
dating and returning a copy of this letter agreement, which will constitute our
agreement with respect to the matters set forth herein.

 

Very truly yours,

HARVEST PARTNERS III, L.P.

By: Harvest Associates III, LLC, its general partner

By:

 

/s/ Stephen Eisenstein

--------------------------------------------------------------------------------

Name:

 

Stephen Eisenstein

Title:

 

Senior Managing Director

HARVEST PARTNERS III, GbR

By: Harvest Associates III, LLC, its general partner

By:

 

/s/ Stephen Eisenstein

--------------------------------------------------------------------------------

Name:

 

Stephen Eisenstein

Title:

 

Senior Managing Director

 

ACKNOWLEDGED AND AGREED

THIS 14th DAY OF JUNE

GLOBAL POWER EQUIPMENT GROUP INC.

By:

 

/s/ Larry Edwards

--------------------------------------------------------------------------------

Name:

 

Larry Edwards

Title:

 

President and Chief Executive Officer

 

-9-